                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

STEPHEN R. MATTATALL,            )
                                 )
           Petitioner,           )
                                 )
     v.                          )    C.A. No. 17-468-WES
                                 )
ASHBEL T. WALL,                  )
                                 )
           Respondent.           )
                                 )

                 ORDER DENYING CERTIFICATE OF APPEALABILITY

     On February 22, 2019, the Court entered a final order dismissing

Petitioner Stephen R. Mattatall’s petition for a writ of habeas corpus

under 28 U.S.C. § 2241, and the First Circuit Court of Appeals now

requests that a Certificate of Appealability either be issued or denied

by this Court.

     This Court hereby finds that this case is not appropriate for the

issuance of a Certificate of Appealability because Mattatall has failed

to make a substantial showing of the denial of a constitutional right

as to any claim, as required by 28 U.S.C. § 2253(c)(2).       In addition,

Mattatall has not demonstrated that “jurists of reason would find it

debatable whether the district court was correct in its procedural

ruling.”   Slack v. McDaniel, 529 U.S. 473, 484 (2000).

IT IS SO ORDERED.



William E. Smith
Chief Judge
Date: May 9, 2019
